Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
 
Allowable Subject Matter
In view of the amendments to the claims and Applicant’s arguments pertaining to said amendments, claims 21-31, 56, and 57 allowed.

Response to Arguments
Applicant's arguments filed 10/14/2021 regarding claims 32-55 have been fully considered but they are not persuasive.  Applicant asserts:
That the ‘025 patent does not contain within its claim scope, “providing one or more services to the user dependent on the more precise location.”
Examiner respectfully disagrees and points out that said feature is readily derivable from patent claim 6, which was previously included in the double patenting rejection.
That the ‘101 patent does not contain within its claim scope, “providing one or more services to the user dependent on the more precise location.”
Examiner respectfully disagrees and points out that said feature is readily derivable from patent claim 3, which was previously included in the double patenting rejection.
That the ‘609 patent does not contain within its claim scope, “providing one or more services to the user dependent on the more precise location.”
Examiner respectfully disagrees and points out that said feature is readily derivable from patent claim 3, which was previously included in the double patenting rejection.
That the ‘356 patent does not contain within its claim scope, “providing one or more services to the user dependent on the more precise location.”
Examiner respectfully disagrees and points out that said feature is readily derivable from patent claim 1, which was previously included in the double patenting rejection.
The Examiner suggests Applicant either file a Terminal Disclaimer relating to each of the patents or incorporate the amendments presented in claim 21 into the other independent claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 32-39, 41-45, 47, 48, 50-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 8, 11-13, 16, 18, 20-22, 27, 28 of U.S. Patent No. US 8694025 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim(s) 32 of the instant application merely broadens the scope of and/or is readily derivable from claim(s) 16, 21, 22 of the patent.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Instant claim(s) 33 is substantively the same and/or readily derivable from patent claim(s) 18
Instant claim(s) 34 is substantively the same and/or readily derivable from patent claim(s) 21
Instant claim(s) 35 is substantively the same and/or readily derivable from patent claim(s) 20, 27
Instant claim(s) 36 is substantively the same and/or readily derivable from patent claim(s) 22
Instant claim(s) 37 is substantively the same and/or readily derivable from patent claim(s) 16
Instant claim(s) 38 is substantively the same and/or readily derivable from patent claim(s) 27
Instant claim(s) 39 is substantively the same and/or readily derivable from patent claim(s) 28
Claim(s) 41 of the instant application merely broadens the scope of and/or is readily derivable from claim(s) 1, 5, 6 of the patent.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Instant claim(s) 42 is substantively the same and/or readily derivable from patent claim(s) 1
Instant claim(s) 43 is substantively the same and/or readily derivable from patent claim(s) 1
Instant claim(s) 44 is substantively the same and/or readily derivable from patent claim(s) 6
Instant claim(s) 45 is substantively the same and/or readily derivable from patent claim(s) 2
Instant claim(s) 47 is substantively the same and/or readily derivable from patent claim(s) 1
Instant claim(s) 48 is substantively the same and/or readily derivable from patent claim(s) 8
Instant claim(s) 50 is substantively the same and/or readily derivable from patent claim(s) 11
Instant claim(s) 51 is substantively the same and/or readily derivable from patent claim(s) 12
Instant claim(s) 52 is substantively the same and/or readily derivable from patent claim(s) 13
Instant claim(s) 53 is substantively the same and/or readily derivable from patent claim(s) 4, 11
Instant claim(s) 54 is substantively the same and/or readily derivable from patent claim(s) 6

Claims 32-39, 41-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-13, 15-19 of U.S. Patent No. US 9078101 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim(s) 32 of the instant application merely broadens the scope of and/or is readily derivable from claim(s) 12, 16 of the patent.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Instant claim(s) 33 is substantively the same and/or readily derivable from patent claim(s) 13
Instant claim(s) 34 is substantively the same and/or readily derivable from patent claim(s) 15
Instant claim(s) 35 is substantively the same and/or readily derivable from patent claim(s) 15
Instant claim(s) 36 is substantively the same and/or readily derivable from patent claim(s) 17
Instant claim(s) 37 is substantively the same and/or readily derivable from patent claim(s) 12
Instant claim(s) 38 is substantively the same and/or readily derivable from patent claim(s) 18
Instant claim(s) 39 is substantively the same and/or readily derivable from patent claim(s) 19
Claim(s) 41 of the instant application merely broadens the scope of and/or is readily derivable from claim(s) 1, 3 of the patent.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Instant claim(s) 42 is substantively the same and/or readily derivable from patent claim(s) 1
Instant claim(s) 43 is substantively the same and/or readily derivable from patent claim(s) 1
Instant claim(s) 44 is substantively the same and/or readily derivable from patent claim(s) 3
Instant claim(s) 45 is substantively the same and/or readily derivable from patent claim(s) 4
Instant claim(s) 46 is substantively the same and/or readily derivable from patent claim(s) 5
Instant claim(s) 47 is substantively the same and/or readily derivable from patent claim(s) 1
Instant claim(s) 48 is substantively the same and/or readily derivable from patent claim(s) 7
Instant claim(s) 49 is substantively the same and/or readily derivable from patent claim(s) 8
Instant claim(s) 50 is substantively the same and/or readily derivable from patent claim(s) 9
Instant claim(s) 51 is substantively the same and/or readily derivable from patent claim(s) 10
Instant claim(s) 52 is substantively the same and/or readily derivable from patent claim(s) 11
Instant claim(s) 53 is substantively the same and/or readily derivable from patent claim(s) 15
Instant claim(s) 54 is substantively the same and/or readily derivable from patent claim(s) 17

Claims 32-45, 47, 48, 50-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 9-16, 18-21, 23-25, 28, 30-35 of U.S. Patent No. US 9699609 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim(s) 32 of the instant application merely broadens the scope of and/or is readily derivable from claim(s) 12, 14, 16, 18 of the patent.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Instant claim(s) 33 is substantively the same and/or readily derivable from patent claim(s) 13
Instant claim(s) 34 is substantively the same and/or readily derivable from patent claim(s) 14
Instant claim(s) 35 is substantively the same and/or readily derivable from patent claim(s) 15
Instant claim(s) 36 is substantively the same and/or readily derivable from patent claim(s) 16
Instant claim(s) 37 is substantively the same and/or readily derivable from patent claim(s) 12
Instant claim(s) 38 is substantively the same and/or readily derivable from patent claim(s) 18
Instant claim(s) 39 is substantively the same and/or readily derivable from patent claim(s) 19
Instant claim(s) 40 is substantively the same and/or readily derivable from patent claim(s) 20
Claim(s) 41 of the instant application merely broadens the scope of and/or is readily derivable from claim(s) 21, 3, 4, 18 of the patent.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Instant claim(s) 42 is substantively the same and/or readily derivable from patent claim(s) 21
Instant claim(s) 43 is substantively the same and/or readily derivable from patent claim(s) 23
Instant claim(s) 44 is substantively the same and/or readily derivable from patent claim(s) 24
Instant claim(s) 45 is substantively the same and/or readily derivable from patent claim(s) 25
Instant claim(s) 47 is substantively the same and/or readily derivable from patent claim(s) 21
Instant claim(s) 48 is substantively the same and/or readily derivable from patent claim(s) 28
Instant claim(s) 50 is substantively the same and/or readily derivable from patent claim(s) 30
Instant claim(s) 51 is substantively the same and/or readily derivable from patent claim(s) 31
Instant claim(s) 52 is substantively the same and/or readily derivable from patent claim(s) 32
Instant claim(s) 53 is substantively the same and/or readily derivable from patent claim(s) 33
Instant claim(s) 54 is substantively the same and/or readily derivable from patent claim(s) 34
Instant claim(s) 55 is substantively the same and/or readily derivable from patent claim(s) 35

Claims 32-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-13, 15-19 of U.S. Patent No. US 10455356 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim(s) 32 of the instant application merely broadens the scope of and/or is readily derivable from claim(s) 12, 14, 18 of the patent.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Instant claim(s) 33 is substantively the same and/or readily derivable from patent claim(s) 13
Instant claim(s) 34 is substantively the same and/or readily derivable from patent claim(s) 14
Instant claim(s) 35 is substantively the same and/or readily derivable from patent claim(s) 15
Instant claim(s) 36 is substantively the same and/or readily derivable from patent claim(s) 16
Instant claim(s) 37 is substantively the same and/or readily derivable from patent claim(s) 17
Instant claim(s) 38 is substantively the same and/or readily derivable from patent claim(s) 18
Instant claim(s) 39 is substantively the same and/or readily derivable from patent claim(s) 19
Instant claim(s) 40 is substantively the same and/or readily derivable from patent claim(s) 20
Claim(s) 41 of the instant application merely broadens the scope of and/or is readily derivable from claim(s) 21, 14, 18 of the patent.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Instant claim(s) 42 is substantively the same and/or readily derivable from patent claim(s) 22
Instant claim(s) 43 is substantively the same and/or readily derivable from patent claim(s) 23
Instant claim(s) 44 is substantively the same and/or readily derivable from patent claim(s) 24
Instant claim(s) 45 is substantively the same and/or readily derivable from patent claim(s) 25
Instant claim(s) 46 is substantively the same and/or readily derivable from patent claim(s) 26
Instant claim(s) 47 is substantively the same and/or readily derivable from patent claim(s) 27
Instant claim(s) 48 is substantively the same and/or readily derivable from patent claim(s) 28
Instant claim(s) 49 is substantively the same and/or readily derivable from patent claim(s) 29
Instant claim(s) 50 is substantively the same and/or readily derivable from patent claim(s) 30
Instant claim(s) 51 is substantively the same and/or readily derivable from patent claim(s) 31
Instant claim(s) 52 is substantively the same and/or readily derivable from patent claim(s) 32
Instant claim(s) 53 is substantively the same and/or readily derivable from patent claim(s) 33
Instant claim(s) 54 is substantively the same and/or readily derivable from patent claim(s) 34
Instant claim(s) 55 is substantively the same and/or readily derivable from patent claim(s) 35

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415